DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 02, 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lampke (2,808,749) in view of Diaz (4,374,480), Spirer (6,260,443) and anyone of Ehlert (RE35842), Kirk (606558), Meller (5334013) or Hendrickson (3,430,510).

    PNG
    media_image1.png
    246
    617
    media_image1.png
    Greyscale
Lampke meets all of the limitations of claims 1, 17 and 20, i.e., a torque wrench, comprising an input end @49 or 47 configured to receive a torsional input 63; a housing 1; a gear train pinion gear 13, crown gear 17 (claim 17) disposed inside the housing and operatively driven by the torsional input; an engagement unit 41 configured to selectively create a mechanical coupling attached Fig.2 or detached Fig. 4 between the input end and a lever or motor; unidirectional valve (claim 20); and an output end @33, (drive fitting 33, claim 17) operatively driven by the gear train to produce a torsional output, except for the housing to be sealed and containing pressurized lubricant and or the gear train to be sealed inside the housing from a surrounding environment at a positive pressure relative to the surrounding environment when the lubricant is inserted, wherein a unidirectional valve is connected to the housing and configured to receive the pressurized lubrication, and wherein the positive pressure is sufficiently high to prevent water from passing through the unidirectional valve when the torque wrench is used underwater. 

    PNG
    media_image2.png
    161
    388
    media_image2.png
    Greyscale
Diaz teaches a torque tool having oil or lubrication port that may be a one way check or unidirectional valve 11 to seal out dirt and to retain lubricant 04:20-22. It would have been 
Although providing lubricant at a positive pressure may be considered obvious to one of ordinary skill in the art to enhance prevention of dirt and debris, following US Patents are cited. Ehlert USP RE35842 discloses a lubricating system for continuous closed lubrication of bearings that teaches in 01:52 “the oil mist continuously lubricates the bearings of the equipment and maintains a slight positive pressure in the bearing housing to reduce contamination from outside sources”; Kirk USP 6065580 discloses a freewheel hub for bicycles that teaches in 03:67 “a positive pressure lubrication system is provided for easy maintenance; Meller USP 5334013 discloses a dental drill that teaches in 05:36-38 “…to provide a positive pressure within the housing of the dental tool 24 to prevent internal contamination thereof during use”; and Hendrickson USP 3430510 discloses an angle extension for wrench that teaches in 04:30-34 “pressure is developed within the drive shaft housing 2 which forces lubrication through the oil passageway 43, and onto the helical gear teeth 17 with the eventual lubrication of engaging worm screw gear teeth 18”.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the tool of Lampke and Diaz by providing the lubricant at a positive pressure to enhance prevention of contaminates as taught by either Ehlert or Meller, for easy maintained as taught by Kirk or to force lubricant to all parts, as taught by Hendrickson.

    PNG
    media_image3.png
    321
    196
    media_image3.png
    Greyscale
The combination modified for positive pressure by anyone of Ehlert, Kirk, Meller or Hendrickson meets the claims, except for the positive pressure to be sufficiently high to prevent water from passing through the unidirectional valve when the torque wrench is used underwater.
 Spirer teaches a torque wrench in which the wrench is sealed for containing lubricating means 03:65-67 and further housing is hermetically sealed for use under water 04:58-61. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the tool of combination by providing a wrench that is hermetically sealed in order to inhibit infiltration of water in addition to dust particles as taught by Spirer in adapting the tool for use underwater.
Regarding claim 5, PA (prior art, Lampke modified by Diaz, positive pressure by anyone of Ehlert, Kirk, Meller or Hendrickson and further by Spirer) meets the limitations, i.e., orthogonal axes Fig. 1, Lampke.
Regarding claims 7 and 8, PA meets the limitations, i.e., unidirectional valve 11, Diaz; pinion gear 13, crown gear 17 Lampke.
	
Claims 6, 2-4 and 9-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, further in view of Schnepel et al. (2,510,483 “Schnepel”).
PA (prior art, Lampke modified by Diaz, anyone of Ehlert, Kirk, Meller or Hendrickson and further by Spirer) meets all of the limitations of claims 6, as described above, except for a torque multiplier inside the housing.

    PNG
    media_image4.png
    290
    266
    media_image4.png
    Greyscale
Schnepel teaches a torque multiplier having a sun gear 20 driven by the input drive 7/9 a plurality of planet gears 16-19 supported by a carrier 15 engaged with the sun gear, a ring gear 30/32 engaged with the plant gears, wherein the rotation of the planet carrier is the torsion output @ 6/8. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the torque multiplier as taught by Schnepel for a compact alternative means of providing power for increased speed or increased power.
Regarding claims 2-4, PA (prior art, Lampke modified by Diaz, anyone of Ehlert, Kirk, Meller or Hendrickson, Spirer and further by Schnepel) meets the limitations, i.e., female drive 31 with a male driver 33 Lampke.

    PNG
    media_image5.png
    291
    225
    media_image5.png
    Greyscale
Regarding claims 2-4, in the alternative, PA meets the limitations, except for disclosing a female and male fittings. Schnepel teaches that the output 6 may either a stud or a socket or of the opposite type at either end 02:20-25. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA with both a male and a female drive fitting as taught by Schnepel to further diversify the tool.
Regarding claims 9 and 10, PA meets the limitations, i.e., torque multiplier and drive fitting Figs. 2, 3, Schnepel; planetary gear Fig. 3, Schnepel.
20 driven by a crown gear 17 (Lampke) a plurality of planet gears 16-19 supported by a carrier 15 engaged with the sun gear, a ring gear 30/32 engaged with the plant gears, wherein the rotation of the planet carrier is the torsion output @ 6/8, Schnepel; ring gear rotationally fixed to the housing Fig. 3, Schnepel.
Regarding claims 13-15 and 18, PA meets the limitations, i.e., a first plate 25, second plate 25 and a shroud 3, Lampke extending from first plate to the second plate enclosing the gear train and the torque multiplier Fig. 3, torque multiplier of Schnepel once incorporated to Lampke; bearing block 22, 23; bearing support defined by distal part of neck, Fig. 5 Lampke configured to receive a portion of gear train 13 and bushings 29.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, further in view of Marquardt (6,923,094).

    PNG
    media_image6.png
    139
    293
    media_image6.png
    Greyscale
PA (prior art, Lampke modified by Diaz, anyone of Ehlert, Kirk, Meller or Hendrickson and further by Spirer) meets all of the limitations of claims 6, as described above, except for an engagement unit to intermittently connect to input for a hammering effect at the output.
 Marquardt teaches a torque tool wherein an engagement unit 204, 58 Fig. 28 may be connected to the input 36 to impart rotary impact at the output 209 by an impact tool 210.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with engagement unit as taught by Marquardt to impart rotary action to the workpiece.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tillman (4,362,072) in view of Diaz, Meller and Spirer.

    PNG
    media_image7.png
    126
    280
    media_image7.png
    Greyscale
 Tillman meets all of the limitations of claim 17, i.e., a torque wrench, comprising a housing 22, 24, 52; a pinion bevel gear 32 disposed inside the housing and having a shaft 20 configured to receive a rotational input; a crown bevel gear 34 disposed inside the housing and engaged with the pinion bevel gear; and a drive fitting 20 operatively connected to the crown bevel gear Fig. 1, except for the housing to be sealed from a surrounding environment at a positive pressure relative to the surrounding environment when the lubricant is inserted, wherein a unidirectional valve is connected to the housing and configured to receive the pressurized lubrication, and wherein the positive pressure is sufficiently high to prevent water from passing through the unidirectional valve when the torque wrench is used underwater.
Diaz teaches check valve to seal out dirt; Meller teaches lubrication at positive pressure to prevent contamination and Spirer teaches hermetically sealed housing for use underwater.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Tillman with a check valve and lubricant inside the housing at a positive pressure as taught by Diaz and Meller to seal out dirt and debris and with a heretically sealed housing as taught by Spirer for use underwater. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 17 above, and further in view of Schnepel (3,472,083).
or Tillman modified by Diaz, Meller and Spirer), meets all of the limitations of claim 18, including a housing having a first plate 52 Tillman, a second plate defined by 24, and a shroud 22 covering the gears, except for a torque multiplier. 

    PNG
    media_image8.png
    220
    257
    media_image8.png
    Greyscale
Schnepel teaches a torque wrench with a torque multiplier Fig. 4, i.e., input drive 14, output drive 16. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA with a toque multiplier as taught by Schnepel to increase the transferred torque.
Regarding claim 19, Tillman modified by Broemel, Jr. Jr or Diaz and Schnepel meets the limitations, i.e., planet carrier 34 driven by crown gear (modified input drive), planet gears 40, ring gear 30, sun gear Fig. 4 engaged with the plant gears and the drive 16.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Marquardt, Meller and Sprier.

    PNG
    media_image9.png
    187
    516
    media_image9.png
    Greyscale
Diaz meets all of the limitations of claim 20, i.e., a torque wrench, comprising an input end e.g., 8 RT configured to receive a continuous rotational input in a first direction; an output end e.g., 8 LF operatively engaged with the input end and configured to produce a continuous rotational output in a second direction; a housing 14 configured to receive the input and output ends; and a valve 11 connected to the check valve into the housing, wherein the housing is sealed from the environment at a positive pressure 11 seals out dirt retaining lubricant, except for output rotational direction to be substantially orthogonal to the first direction and the positive lubricant pressure.

    PNG
    media_image10.png
    141
    348
    media_image10.png
    Greyscale
Marquardt teaches a torque tool wherein the output rotation may be in the same direction Fig. 3 or generally orthogonal to the input direction Fig. 6. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Diaz with an orthogonal rotational output as taught by Marquardt in adapting for applications needing orthogonal output. 
Meller teaches a dental tool wherein the housing is at a positive pressure to seal out contaminants. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Diaz and Marquardt with lubricant at a positive pressure, as taught by Meller to seal out dirt.
Spirer teaches a torque tool wherein the housing is hermetically sealed for use underwater. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Diaz, Marquardt and Meller with the hermetically sealed housing as taught by Spirer in adapting for use underwater.

Response to Arguments
Applicant's arguments filed September 02, 2020 have been fully considered but they are not persuasive.

Regarding the obviousness rejections under 35 USC 103, page 2 of REMARKS, that it is not clear if Diaz is modified for positive pressure with additional references is moot, since these references are now relied upon for providing positive pressure inside the housing to improve preventing of dirt, for ease of maintenance and/or to provide lubrication to all parts. 
The argument that Diaz does not teach a housing sealed from surrounding environment at a positive pressure, page 3 of REMARKS, is not persuasive, since Diaz is further modified by anyone of Ehlert, Kirk, Meller and Hendrickson, each of which teaches sealing the lubricant at a positive pressure to seal out contaminant, ease of maintenance and to supply lubricant to all parts.
The arguments regarding the check valve of Diaz that it fails to disclose a sealed housing under a positive pressure is moot in view of teaching references Ehlert, Kirk, Meller and Hendrickson.
The remarks, page 5, that sealing the housing at a positive pressure as disclosed by Applicant’s device, provides unexpected advantages over art applied, is not persuasive, since as indicated above and previously providing the lubricant at a positive pressure to seal out dirt and contaminant, for ease of maintenance and to supply lubrication to all parts are taught by references relied upon.

The argument regarding dependent claims rejected over Lampke, Diaz, Spirer and anyone of Ehlert, Kirk, Meller and Hendrickson, is not persuasive, since the combination meets the claims as recited. 
The argument regarding the rejection of claim 17 over Tillman and Broemel, Jr. is moot, since claim 17, as amended now is rejected over Tillman, Diaz, Meller and Spirer. The combination discloses the limitations as recited including providing a positive pressure to keep out contaminants as taught by Meller. 
The argument regarding the rejection of claim 20 over Diaz and Marquardt is moot, since claim 20, as amended now is rejected over Diaz, Marquardt, Meller and Spirer. The combination discloses all the limitations as recited including providing a positive pressure to keep out contaminants as taught by Meller and hermetically sealed housing for use underwater. 

Conclusion
Prior art made of record and not relied upon at this time are considered pertinent to applicant’s disclosure. Main sealing the housing to keep out dirt and water 02:64-67 and Davidson et al. underwater wrench Fig. 1 are cited to show related inventions.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
March 11, 2021						Primary Examiner, Art Unit 3723